Citation Nr: 0402803	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-08 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for left nephrectomy due 
to cancer of the kidney, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to July 
1946

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for left nephrectomy.

The Board points out that a statement of the case that 
addressed the issues of service connection for burns of the 
feet, to include as due to exposure to ionizing radiation, 
was issued in February 2003.  In light of the fact that the 
veteran's substantive appeal referred only to his claim for 
an increased rating for left nephrectomy, this decision is 
limited to the issue set forth on the preceding page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record shows that the veteran was sent a letter by the RO 
in April 2002 that he had filed a claim for, among other 
things, an increased rating for left nephrectomy.  The fact 
remains, however, that this letter did not apprise the 
veteran of the evidence needed to substantiate the claim for 
a higher rating for his service-connected left nephrectomy, 
to include as specified in 38 U.S.C.A. § 5103(a) and (b).  As 
such, further action in this case is necessary for compliance 
with the VCAA notice and duty to assist provisions.

Under the circumstances of this case, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for action as follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


